DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/03/2021 has been entered.  Claims 1-13 and 66-70 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the rejections previously set forth in the Non-Final Office Action mailed 04/23/2021.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 9 under Gomm; Ralf et al. US 20150308463 A1, hereinafter Gomm, in view of He; Xinhua US 20070157612 A1, hereinafter He, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Gomm in view of He in further view of Burgess; Roy T. et al. US 5073091 A, hereinafter Burgess.  
Applicant’s arguments, with respect to the rejection of claim 66 under Gomm, in view of Kwok; Lo Ching et al. US 20120305603 A1, hereinafter Kwok, have been fully considered and but are not persuasive.  The applicant argued that claim 66 is allowable for similar reasons to that of claims 1 and 9 above.  However, claim 66 does not state that a sensor assembly disposed in at least one of the casing wall or the interior volume. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm; Ralf et al. US 20150308463 A1, hereinafter Gomm, in view of He; Xinhua US 20070157612 A1, hereinafter He, in further view of Burgess; Roy T. et al. US 5073091 A, hereinafter Burgess.
Gomm and He are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic circuits comprising a pump and linear actuator).
Burgess is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (monitoring pump operating conditions).  MPEP2141.01(a) I.
Regarding claim 1, Gomm discloses (Fig. 1) a linear hydraulic actuator assembly, comprising: 
a linear hydraulic actuator (190) having first and second ports (the depicted top and bottom ports, respectively, connected to (170 and 180)); 
an integrated hydraulic pump assembly (120, 130) to provide hydraulic fluid to 
a casing wall defining an interior volume (130, [0042] states that (130) is a pump “which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, fixed displacement, variable speed pumps fundamentally have a form of ‘casing’ which has been interpreted as the shell or outer surface of the pump and a form of ‘interior volume’ which has been interpreted as the volume enclosed by the casing), the casing wall having a third port  (depicted top port connected to (170)) to provide fluid communication between the interior volume and the first port, and a fourth port (depicted bottom port connected to (180)) to provide fluid communication between the interior volume and the second port, 
a fluid driver assembly (120), the fluid driver assembly having at least one fluid driver having at least one of a variable-speed motor or a variable torque motor ([0051] states that (120) is controlled in “bi-directional speed or torque control mode”, 
at least one sensor assembly having at least one of a pressure transducer, a temperature transducer, or a flow transducer ([0031 states a pressure transducer, [0032] states a current transducer, [0060] states a pump pressure transducer), 
a first valve assembly (170) in fluid communication with the third port, the first valve assembly to selectively provide fluid communication or fluid isolation between the interior volume and the third port ([0044, 0045, 0051] discloses (170) controlling communication/isolation between the first and third ports), and 
a second valve assembly (180) in fluid communication with the fourth port, the second valve assembly to selectively provide fluid communication or fluid isolation 

Gomm fails to explicitly state that the pump assembly is conjoined with the linear actuator, the fluid driver is disposed inside of the interior volume, the sensor assembly disposed in at least one of the casing wall or the interior volume, and the first and second valve assemblies are disposed in at least one of the casing wall or the interior volume.
He discloses (Fig. 1-4) a linear hydraulic actuator assembly (10), comprising: 
a linear hydraulic actuator (25) having first and second ports (the depicted left and right ports, respectively, connected to (45 and 47)); 
an integrated hydraulic pump assembly (14/16) conjoined with the linear actuator ([0002-0007] states that conjoining the pump assembly, fluid driver, valve assembly, and sensors within the interior volume enables the system to be compact) to provide hydraulic fluid to operate the linear hydraulic actuator [0025], the integrated hydraulic pump assembly including, 
a casing wall (14) defining an interior volume (interpreted as the volume enclosed by (16)), the casing wall having a third port  (depicted port connected to (45)) to provide fluid communication between the interior volume and the first port, and a fourth port (depicted port connected to (47)) to provide fluid communication between the interior volume and the second port, 
a fluid driver assembly (12) disposed inside the interior volume (depicted as 
at least one sensor assembly disposed in at least one of the casing wall or the interior volume ([0025 states an optional sensor system may be disposed within the unit), 
a first valve assembly (20) disposed in at least one of the casing wall or the interior volume (depicted as within (14) provides communication between the first and third port [0025]), and 
a second valve assembly (22) disposed in at least one of the casing or the interior volume (depicted as within (14) provides communication between the second and fourth port [0025]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Gomm, by conjoining the pump assembly with the linear actuator, disposing the driver assembly, sensor assembly, first and second valve assembly inside the interior volume, as taught by He, for the purpose of providing a compact linear actuator assembly.
To further clarify the amendment, He is relied upon to teach that it is beneficial and known to assemble the linear actuator assembly as claimed, but doesn’t not replace the components of Gomm with the components of He.  Stated another way, He provides instruction to assemble the components of Gomm into a compact single unit.  Furthermore, He teaches the placement of first/second valve assemblies within the “casing” (14).

The modified device of Gomm/He fails to explicitly state that the sensor assembly 
Burgess discloses (Fig. 2-4) a pump (40) having a casing (60), whereby various sensor assemblies are disposed in at least one of the casing wall or the interior volume (pressure sensor (52), Col 6 Ln 63-64, Col 8 Ln 15-30).
It would have been obvious to one of ordinary skill in the art to dispose sensors in the pump casing wall in the device of Gomm to measure various pumping condition (pressure) as taught by Burgess as disposing sensors in a pump casing wall to measure various pumping conditions such as pressure is a known technique for similar devices.
Regarding claim 2, Gomm discloses (Fig. 1) the linear actuator assembly forms a closed-loop system (depicted as a closed loop system). 
Regarding claim 6, Gomm discloses (Fig. 1) the first and second valve assemblies (170, 180) each include a solenoid operated lock valve ([0045, furthermore, they are depicted as electronically operated valves connected to an electronic controller (140)). 
Regarding claim 7, Gomm discloses (Fig. 1) the solenoid operated lock valves are normally closed valves that return to a closed position when de-energized [0045]. 

Regarding claim 9, the modified device of Gomm/He discloses the claimed invention substantially as claimed, as set forth above for Claim 1.
Gomm further discloses (Fig. 1) a controller (140) that opens the first and second valve assemblies to provide fluid communication between the interior volume and the third and fourth ports, respectively, and establishes at least one of a speed or a torque of the motor in each of the at least one fluid driver to exclusively adjust at least one of a 
The modified device of Gomm/He fails to explicitly state that the sensor assembly disposed in at least one of the casing wall or the interior volume.
Burgess discloses (Fig. 2-4) a pump (40) having a casing (60), whereby various sensor assemblies are disposed in at least one of the casing wall or the interior volume (pressure sensor (52), Col 6 Ln 63-64, Col 8 Ln 15-30).
It would have been obvious to one of ordinary skill in the art to dispose sensors in the pump casing wall in the device of Gomm to measure various pumping condition (pressure) as taught by Burgess as disposing sensors in a pump casing wall to measure various pumping conditons such as pressure is a known technique for similar devices.
Regarding claim 10, Gomm discloses (Fig. 1) the linear actuator assembly forms a closed-loop system (depicted as a closed loop system). 
Regarding claim 13, Gomm discloses (Fig. 1) the first and second valve assemblies (170, 180) each include a solenoid operated lock valve ([0045, furthermore, they are depicted as electronically operated valves connected to an electronic controller (140)). 

Claims 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm in view of He, in further view of Burgess, in further view of Bussard; .  
Bussard and Ohman are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (gear pumps); or the reference is reasonably pertinent to the problem faced by the inventor (controlling the motors of the gear pump independently).  MPEP2141.01(a) I.
Regarding claim 3, the modified device of Gomm/He/Burgess discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the motor is an outer-rotor motor. Instead Gomm discloses “The electric machine 120 may be mechanically coupled to and drive a hydraulic pump 130, which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, [0042].  
Bussard discloses (Fig. 1) a hydraulic pump assembly including a hydraulic pump (G, AE1, AE2, SE1, SE2) having a first fluid driver (AE1, SE1) with a first variable torque motor (AE1, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a first gear (Z1) having a plurality of first gear teeth (Col 2 Ln 17-19), and a second fluid driver (AE2, SE2) with a second variable torque motor (AE2, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a second gear (Z2) having a plurality of second gear teeth (Col 2 Ln 17-19); and a controller (SE1/SE2/DL) that is configured to: receive feedback data from each variable torque motor (Col 2 Ln 45-55), control a torque of each variable torque motor to transfer the hydraulic fluid between the retraction and extraction chambers of the linear hydraulic actuator (Col 2 Ln 57-61), and synchronize rotation rates to generate a contact force between the first and second 
Because both Gomm and Bussard teach hydraulic pumps, it would have been obvious to one skilled in the art to substitute the gear pump assembly of Bussard for the generic pump assembly of Gomm to achieve the predictable result of pumping fluid to a consumer.
The modified device of Gomm/He/Burgess/Bussard fails to explicitly state that the pump assembly comprises an ‘outer rotor motor’.  Instead, Bussard teaches that the motor drives the gear teeth via an ‘inner rotor motor’.
Ohman discloses (Fig. 4) a hydraulic pump comprising a first fluid driver (1) with a first motor (11/12) and a first gear (3), and a second fluid driver (21) with a second motor (31/32) and a second gear (23), wherein the first motor is disposed within the first gear and the second motor is disposed within the second gear (depicted as the motors respectively and radially located within the gears), and wherein the first motor and the second motor are outer-rotor motors [0022].
Because both the modified device of Gomm/He/Burgess/Bussard, and Ohman teach pumps of pumping fluid to a consumer, it would have been obvious to one skilled in the art to substitute the location of the motors taught by Ohman for the location of the motors taught by Bussard to achieve the predictable result of driving the fluid drivers and pumping the fluid.

Regarding claim 4, the modified device of Gomm/He/Burgess discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the fluid driver assembly includes a first fluid driver with a first motor The electric machine 120 may be mechanically coupled to and drive a hydraulic pump 130, which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, [0042].
Bussard discloses (Fig. 1) a hydraulic pump assembly including a hydraulic pump (G, AE1, AE2, SE1, SE2) having a first fluid driver (AE1, SE1) with a first variable torque motor (AE1, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a first gear (Z1) having a plurality of first gear teeth (Col 2 Ln 17-19), and a second fluid driver (AE2, SE2) with a second variable torque motor (AE2, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a second gear (Z2) having a plurality of second gear teeth (Col 2 Ln 17-19); and a controller (SE1/SE2/DL) that is configured to: receive feedback data from each variable torque motor (Col 2 Ln 45-55), control a torque of each variable torque motor to transfer the hydraulic fluid between the retraction and extraction chambers of the linear hydraulic actuator (Col 2 Ln 57-61), and synchronize rotation rates to generate a contact force between the first and second gears of the hydraulic pump (Col 3 Ln 1-12).
Because both Gomm and Bussard teach hydraulic pumps, it would have been obvious to one skilled in the art to substitute the gear pump assembly of Bussard for the generic pump assembly of Gomm to achieve the predictable result of pumping fluid to a consumer.
The modified device of Gomm/He/Burgess/Bussard fails to explicitly state that the pump assembly comprises an ‘outer rotor motor’.  Instead, Bussard teaches that the motor drives the gear teeth via an ‘inner rotor motor’.
Ohman discloses (Fig. 4) a hydraulic pump comprising a first fluid driver (1) with a first motor (11/12) and a first gear (3), and a second fluid driver (21) with a second motor (31/32) and a second gear (23), wherein the first motor is disposed within the first gear and the second motor is disposed within the second gear (depicted as the motors respectively and radially located within the gears), and wherein the first motor and the second motor are outer-rotor motors [0022].
Because both the modified device of Gomm/He/Bussard, and Ohman teach pumps of pumping fluid to a consumer, it would have been obvious to one skilled in the art to substitute the location of the motors taught by Ohman for the location of the motors taught by Bussard to achieve the predictable result of driving the fluid drivers and pumping the fluid.
Regarding claim 5, Ohman discloses (Fig. 1) the first and second motors are disposed within the respective first and second gears, and wherein the first motor and the second motor are outer rotor motors (as depicted, the motors are radially located within the gears).

Regarding claim 11,
Instead Gomm discloses “The electric machine 120 may be mechanically coupled to and drive a hydraulic pump 130, which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, [0042].
Bussard discloses (Fig. 1) a hydraulic pump assembly including a hydraulic pump (G, AE1, AE2, SE1, SE2) having a first fluid driver (AE1, SE1) with a first variable torque motor (AE1, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a first gear (Z1) having a plurality of first gear teeth (Col 2 Ln 17-19), and a second fluid driver (AE2, SE2) with a second variable torque motor (AE2, Col 1 Ln 61 - Col 2 Ln 2, Col 2 Ln 45-48 indicates variable torque) and a second gear (Z2) having a plurality of second gear teeth (Col 2 Ln 17-19); and a controller (SE1/SE2/DL) that is configured to: receive feedback data from each variable torque motor (Col 2 Ln 45-55), control a torque of each variable torque motor to transfer the hydraulic fluid between the retraction and extraction chambers of the linear hydraulic actuator (Col 2 Ln 57-61), and synchronize rotation rates to generate a contact force between the first and second gears of the hydraulic pump (Col 3 Ln 1-12)).
Because both Gomm and Bussard teach hydraulic pumps, it would have been obvious to one skilled in the art to substitute the gear pump assembly of Bussard for the generic pump assembly of Gomm to achieve the predictable result of pumping fluid to a consumer.
The modified device of Gomm/He/Burgess/Bussard fails to explicitly state that the pump assembly comprises an ‘outer rotor motor’.  Instead, Bussard teaches that the motor drives the gear teeth via an ‘inner rotor motor’.
Ohman discloses (Fig. 4) a hydraulic pump comprising a first fluid driver (1) with 
Because both the modified device of Gomm/He/Bussard, and Ohman teach pumps of pumping fluid to a consumer, it would have been obvious to one skilled in the art to substitute the location of the motors taught by Ohman for the location of the motors taught by Bussard to achieve the predictable result of driving the fluid drivers and pumping the fluid.
Regarding claim 12, Bussard discloses (Fig. 1) the controller independently drives the first motor and the second motor so as to synchronize contact between the first gear and the second gear (Col 2 Ln 23-61 states independent control, Col 3 Ln 1-12 states synchronize rotation rates to generate a contact force between the first and second gears of the hydraulic pump).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomm in view of He, in further view of Burgess, in further view of OTTO SCHUELLER US 2918209 A, hereinafter Otto.  
Otto is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (gear pumps); or the reference is reasonably pertinent to the problem faced by the inventor (controlling the motors of the gear pump independently) MPEP2141.01(a) I.
Regarding claim 8, the modified device of Gomm/He/Burgess discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the integrated pump assembly further includes a storage device, which is in fluid communications with the fluid driver assembly, to store hydraulic fluid, and wherein the fluid driver assembly includes a flow-through shaft that provides fluid communication between the storage device and at least one of the third port or the fourth port.   Instead, Gomm merely states that there is a storage device (135).
Otto discloses (Fig. 1-4) a hydraulic pump having a first fluid driver (28/33) with a first variable torque motor (28) and a first gear (33) having a plurality of first gear teeth (34), and a second fluid driver (29/38) with a second variable torque motor (29) and a second gear (38) having a plurality of second gear teeth (34); wherein at least one of the first variable torque motor or the second variable torque motor includes a flow-through shaft (24, 25) that provides fluid communication between the at least one storage device (16) and at least one of an inlet port or an outlet port of the hydraulic pump (23).
Otto further discloses that providing the flow through shaft in fluid communication enables the stators to remain cool (Col 3 Ln 65-67).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the modified device of Gomm/Bussard, by providing the flow through shafts that provides fluid communication between the at least one storage device and at least one of an inlet port or an outlet port of the hydraulic pump, as taught by Otto, for the purpose of enabling the stators to remain cool.

Claims 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gomm in view of Kwok; Lo Ching et al. US 20120305603 A1, hereinafter Kwok.  
Kwok is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (gear pumps) MPEP2141.01(a) I.
Regarding claim 66, Gomm discloses (Fig. 1) a method of controlling relative movement between a first structural element and a second structural element in an industrial machine ([0039] states the machine may be an excavator having first/second structural elements such as booms and buckets) using a linear actuator assembly (100) having a linear actuator (190), which extracts [0047] and retracts [0048] a piston assembly (depicted as having a piston/piston rod assembly), and 
a hydraulic pump assembly (120, 130), the hydraulic pump assembly including a first valve assembly (170) , a second valve assembly (180) and a hydraulic pump (130) to provide fluid to one of a first port or a second port of the linear actuator (the depicted top and bottom ports, respectively, connected to (170 and 180)), the hydraulic pump including a casing that defines an interior volume (130, [0042] states that (130) is a pump “which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, fixed displacement, variable speed pumps fundamentally have a form of ‘casing’ which has been interpreted as the shell or outer surface of the pump and a form of ‘interior volume’ which has been interpreted as the volume enclosed by the casing), a motor (120), , the method comprising: 
operating the first valve assembly to provide fluid communication between the hydraulic pump and the first port of the linear actuator; operating the second valve 
establishing at least one of a speed or a torque of the motor to exclusively adjust at least one of a flow or a pressure to the linear actuator to an operational set point [0042] states that the motor is controlled via speed and torque, [0015] discloses the pump flow is set to a “commanded” flow (aka set point) via the controller; and 
performing at least one of an extraction or a retraction of the piston assembly to provide relative movement between the first structural element and the second structural element [0047, 0048]. 
Gomm fails to explicitly state that the hydraulic pump assembly comprises a first gear having a plurality of first gear teeth, and a second gear having a plurality of second gear teeth and the method comprises disposing the second gear in the interior volume such that a first face of at least one tooth of the plurality of first gear teeth meshes with a second face of at least one tooth of the plurality of second gear teeth when the first gear is rotated; 
rotating the motor to rotate the first gear about a first axial centerline of the first gear in a first direction to transfer the fluid to the linear actuator, a meshing force from the first face rotating the second gear about a second axial centerline of the second gear in a second direction to transfer the fluid to the linear actuator.
Instead Gomm discloses “The electric machine 120 may be mechanically coupled to and drive a hydraulic pump 130, which may be any appropriate type, but is generally a fixed displacement, variable speed pump”, [0042].  
Kwok discloses (Fig. 1-5) a hydraulic pump assembly (20), the hydraulic pump assembly including a hydraulic pump (30), the hydraulic pump including a casing (the depicted ‘outer shell’ of (20)) that defines an interior volume (the space depicted within (20)), a motor (32), a first gear (38) having a plurality of first gear teeth (depicted as having first gear teeth), and a second gear (40) having a plurality of second gear teeth (depicted as having second gear teeth), the method comprising: 
disposing the motor in the interior volume (32 is depicted as within (20)); 
disposing the second gear in the interior volume such that a first face of at least one tooth of the plurality of first gear teeth meshes with a second face of at least one tooth of the plurality of second gear teeth when the first gear is rotated [0035]; 
rotating the motor to rotate the first gear about a first axial centerline of the first gear in a first direction to transfer the fluid, a meshing force from the first face rotating the second gear about a second axial centerline of the second gear in a second direction to transfer the fluid to the linear actuator [0035].
Because both Gomm and Kwok teach hydraulic pumps, it would have been obvious to one skilled in the art to substitute the gear pump assembly of Kwok for the generic pump assembly of Gomm to achieve the predictable result of pumping fluid to a consumer.
Regarding claim 67, Gomm discloses (Fig. 1) the relative movement is at least one of a linear movement or a rotational movement (being that [0039] states the machine may be an excavator having first/second structural elements such as booms and buckets, fundamentally the relative movement between a boom and bucket is 
Regarding claim 68, Gomm discloses (Fig. 1) the first structural element is pivotally attached to the second structural element, and wherein the extraction and retraction of the piston assembly rotates the first structural element relative to the second structural element (being that [0039] states the machine may be an excavator having first/second structural elements such as booms and buckets, fundamentally the extraction and retraction of the piston assembly rotates the boom with respect to the bucket).
Regarding claim 69, Gomm discloses (Fig. 1) the industrial machine is an excavator and the first structural element is a bucket on the excavator and the second structural element is a boom arm of the excavator ([0039] states the machine may be an excavator having first/second structural elements such as booms and buckets). 
Regarding claim 70, Gomm discloses (Fig. 1) the linear actuator and the hydraulic pump assembly form a closed-loop system (depicted as a closed loop system).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-49224922.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745